IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41463
                          Conference Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

DEBRA ANN ARD,

                                              Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:97-CR-169-1
                         - - - - - - - - - -

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Debra Ann

Ard has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Ard has

received a copy of counsel’s motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.        See 5th

Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.